NOTE: This disposition is nonprecedential.


    United States Court of Appeals for the Federal Circuit

                                     2006-3303


                             VERLYN E. RICHARDS,

                                                             Petitioner,

                                         v.


                    MERIT SYSTEMS PROTECTION BOARD,

                                                             Respondent.


      Verlyn E. Richards, of Southfield, Michigan, pro se.

       Joyce G. Friedman, Attorney, Office of the General Counsel, United States
Merit Systems Protection Board, of Washington, DC, for respondent. With her on the
brief were B. Chad Bungard, General Counsel, Rosa M. Koppel, Deputy General
Counsel, and Sara B. Rearden, Acting Associate General Counsel.

Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit


                                         2006-3303


                                 VERLYN E. RICHARDS,

                                                                  Petitioner,

                                             v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                                  Respondent.


                            __________________________

                            DECIDED: May 11, 2007
                            __________________________


Before MAYER, BRYSON and PROST, Circuit Judges.

PER CURIAM.

       Verlyn E. Richards appeals the decision of the Merit Systems Protection Board,

dismissing her appeal for lack of subject matter jurisdiction. Richards v. Dep’t of the

Army, CH-0752-05-0883-I-1 (MSPB May 12, 2006). Because Richards has failed to set

out any allegation that, if true, would establish involuntary resignation, we affirm.

       Richards contends that her decision to retire was the product of improper agency

action, coercion, duress, intolerable working conditions, and agency misinformation.

Each contention, however, is without merit. Because her position required a security

clearance, it was not improper for the agency to indefinitely suspend her based on the
revocation of her clearance, pending its investigation of the issue. Any role that her

suspension had in giving rise to unpleasant financial conditions cannot, therefore,

support a finding that her resignation was involuntary.      Next, substantial evidence

supports the board’s determination that her allegations of workplace harassment and

mistreatment do not establish coercion, intolerable working conditions, or duress. This

is especially so given that, due to her suspension, Richards had not worked at the

agency in several months, thereby diminishing any causal connection between her

working environment and her decision to retire. Finally, Richards has failed to make

any specific allegation that could support a finding that agency misinformation gave rise

to her resignation.




2006-3303                                  2